EXHIBIT 23.1 Consent of Independent Registered Public Accounting Firm We consent to the incorporation by referencein this registration statement on Form F-3 of our reports dated March 21, 2013 relating to theconsolidated financial statements of Silver Wheaton Corp. (the “Company”) andthe effectiveness of the Company’s internal control over financial reporting, appearing in the Annual Report on Form 40-F of the Company for the year ended December 31, 2012, and to the reference to us under the heading “Experts” in the Prospectus, which is part of this Registration Statement. /s/ Deloitte LLP Chartered Accountants Vancouver, Canada March 20, 2014
